U.S. Depntment of Justice
United States Attorney
                                                                                                                    ~LD 111 OrtiT COTmT
                                                                                                                      U.S.D.C. Atlanta
                                      IN THE UNITED STATES DISTRICT COURT                                                JUL 142020
                                           FOR THE NORTHERN DISTRICT OF GEORGIA

                                                                       Division: Atlanta                                            Cfl1

                                                                       (USAO: 2019R00868)                                    tY I

                                DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION

                                                                                                             1. 2O-CR~25S
 COUNTY NAME:               Fulton                                            DISTRICT COURT NO.
                                                                                                            UNDER SEAL
                                                                              MAGISTRATE CASE NO.

 X Indictment                                          Information                                Magistrates Complamt
 DATE: July 14, 2020                                   DATE:                                      DATE:

                             UNITED STATES OF     AMERICA                    INDICTMENT
                                          vs.                                Prior Case Number:
                                     YUN JAE    MOON                         Date Filed:

 GREATER OFFENSE CHARGED: X Felony Misdemeanor

                                             Defendant Information:
Is the defendant in custody? Yes X No
Will the defendant be arrested pending outcome of this proceeding? X Yes                            No
Is the defendant a fugitive? Yes X No
Has the defendant been released on bond? Yes X No

Will the defendant require an interpreter?                   Yes     X No




District Judge:


Attorney: Bernita B. Malloy
Defense Attorney:
